Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “121” has been used to designate both “assist system” and “inverter”.
Reference character “101” has been used to designate “main”, “host pipe”, and “cleaned pipe”.
Reference character “131” has been used to designate both “bracket” and “assist system”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities: In line 1 of paragraph 0030, “a” should be inserted before “section”.  
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  In line 14, “controller” should be changed to “controlled”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “feeding said inverter with said pipe liner without the assistance of said assist system”.  However, claim 11, from which claim 20 depends, recites “said assist system feeds said pipe liner from said top roller to said inverter” which requires the use/assistance of the assist system.  The specification does not provide written description of how the pipe liner can be fed to said inverter both with and without assistance from the assist system simultaneously.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the use of the term “that” as recited in line 4 is confusing because it is unclear as to which structural element or limitation the term is referring. Structural elements or limitations should always be referred to by name.
Regarding claim 11, the term “efficient” as recited in line 14 renders the claim(s) indefinite because “efficient” is a subjective term and, therefore, it is unclear what constitutes an “efficient and controlled manner”.
Regarding claim 13, the use of the term “that” as recited in line 4 is confusing because it is unclear as to which structural element or limitation the term is referring. Structural elements or limitations should always be referred to by name.
Claim 18 recites the limitation "the drag" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said cam roller" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,919,212. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the ‘212 patent recites all of the limitations recited in claim 1 of the present application.
Claim 10 of the ‘212 patent recites all of the limitations recited in claim 11 of the present application except “feeding said pipe liner onto said top roller” and “wherein said assist system feeds said pipe liner from said top roller to said inverter”.  
Claim 10 of the ‘212 patent recites “placing said pipe liner onto said top roller” and “placing” as recited in claim 10 of the ‘212 patent is functionally equivalent to “feeding” as recited in claim 11 of the present application.  
Claim 10 of the ‘212 patent recites “feeding said pipe liner through said assist system into said inverter”, which is just a positive recitation of the step of feeding as indicated by the limitation “wherein said assist system feeds said pipe liner from said top roller to said inverter” as recited in claim 11 of the present application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (JP 2015523234) in view of Kamuro et al. (US 4,427,480).
Regarding claim 1, Jang discloses a system for installing a pipe liner (tube member 10) into a host pipe (pipeline P), the system comprising: an inverter (inversion chamber 100b) configured to invert said pipe liner by introducing pressure into said pipe liner (via compressed air inlet 110 and outlet 102); a top roller (it appears that tube material 10 is wrapped around a roller on a loading table as shown in Fig. 2); and an assist system located between said inverter and said top roller, said assist system comprising: a main housing (chamber 100a) having a main housing top (end of housing including opening 101) and a main housing bottom (end of housing including opening 102), and each of said main housing top and said main housing bottom having an opening (101, 102); a first interior roller (201); a second interior roller (guide roller 116); and a first motor (M1) (Figs. 1 - 8; abstract; paragraphs 0018 - 0022 and 0025 - 0029). Jang fails to explicitly disclose a top roller. Kamuro teaches a top roller (reel 2) (Figs. 1, 3A, and 3B; col. 5, lines 9 - 13). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the loading table as disclosed by Jang with the top roller as taught by Kamuro to allow the liner to be stored in a compact arrangement that also allows for the liner to be easily unrolled as the liner is being pulled through the assist system.

Regarding claim 3, Jang further discloses the first interior roller (201) has a round profile (Figs. 2 - 8).
Regarding claim 11, Jang discloses a method for installing a pipe liner (10) into a host pipe (P), the method comprising: providing an inverter (100B) configured to invert said pipe liner by introducing pressure into said pipe liner; providing a top roller (it appears that tube material 10 is wrapped around a roller on a loading table as shown in Fig. 2); providing an assist system located between said inverter and said top roller, said assist system comprising: a main housing (100a) having a main housing top (end of housing including opening 101) and a main housing bottom (end of housing including opening 102), and each of said main housing top and said main housing bottom having an opening (101, 102); a first interior roller (201); a second interior roller (116); and a first motor (M1); and feeding said pipe liner onto said top roller, wherein said assist system feeds said pipe liner from said top roller to said inverter in an efficient and controller manner (Figs. 1 - 8; abstract; paragraphs 0018 - 0022 and 0025 - 0029). Jang fails to explicitly disclose a top roller. Kamuro teaches a top roller (reel 2) (Figs. 1, 3A, and 3B; col. 5, lines 9 - 13). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the loading table as disclosed by Jang with the top roller and the step of feeding the pipe liner onto the top roller as taught by Kamuro to allow the liner to be stored in a compact arrangement that also allows for the liner to be easily unrolled as the liner is being pulled through the assist system.
Regarding claim 18, Jang further discloses providing a holding system (supporting wire W, winding roller R) and adjusting the holding system to alter the drag placed on the pipe liner (Figs. 2 and 8; paragraph 0032).

s 4, 5, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. as applied to claims 1 and 11 above, and further in view of Hall et al. (US 7,455,117).
Regarding claims 4, 5, and 19, Jang in view of Kamuro discloses all of the claim limitations except the second interior roller has a cam-shaped profile. Hall teaches a winding tool comprising at least one roller, spool, cam shaft, or combinations thereof (col. 1, lines 57 - 59; col. 4, lines 45 - 47). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the second interior roller having a cam-shaped profile as taught by Hall for the second interior roller having a round profile as disclosed by Jang as a design consideration within the skill of the art to apply a predetermined amount of force to the liner. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Jang in view of Kamuro fails to disclose the second interior roller further comprises a cam-shaped exterior wheel section. Hall teaches a second interior roller (cam shaft) comprises a cam-shaped exterior wheel section (outer surface of cam shaft) (col. 1, lines 57 - 59; col. 4, lines 45 - 47). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the second interior roller having a cam-shaped profile and cam-shaped exterior wheel section as taught by Hall for the second interior roller having a round profile as disclosed by Jang as a design consideration within the skill of the art to apply a predetermined amount of force to the liner. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. and Hall et al. as applied to claim 5 above, and further in view of Menzel (US 4,995,929). Jang in view of Kamuro and Hall discloses all of the claim limitations except a plurality of exterior roller wheel sections. .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. and Menzel as applied to claim 6 above, and further in view of Driver et al. (US 7,857,932). Jang is silent regarding the material of which the roller is composed. Driver teaches a roller comprising rubber (col. 7, line 29). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the roller and plurality of exterior wheel sections as disclosed above with the rubber material as taught by Driver as a design consideration within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. and Hall et al. as applied to claim 8 above, and further in view of Driver et al.  Jang is silent regarding the material of which the roller is composed. Driver teaches a roller comprising rubber (col. 7, line 29). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the roller and plurality of exterior wheel sections as disclosed above with the rubber material as taught by Driver as a design consideration within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. as applied to claims 1 and 11 above, and further in view of Menzel. Jang further discloses the first interior roller (201) is configured to be driven in a first direction and the second interior roller (116) is configured to be driven in a second direction (paragraphs 0009, 0022, and 0027). Jang in view of Kamuro fails to disclose a first motor and a second motor. Menzel teaches a first roller (41) driven by a first motor (42) and a second roller (80) driven by a second motor (81) (Figs. 6, 9, and 12 - 15; col. 5, lines 26 - 28; col. 7, lines 54-55). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the first interior roller and the second interior roller as disclosed above with the first motor and the second .

Claims 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Kamuro et al. as applied to claim 11 above, and further in view of Harrington (US 6,619,886).
Regarding claims 14 and 15, Jang in view of Kamuro discloses all of the claim limitations except the feeding step is performed by a human operator. Harrington teaches the feeding step (rotation of drum 35) is performed by a human operator (col. 9, lines 26 - 27; col. 11, lines 12 - 19). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the feeding step performed by a human operator as taught by Harrington to allow for more precise control over the feeding process and to prevent disruption in the feeding of the liner due to computer malfunction. Given the apparatus and human operator as disclosed above, the method of claim 15 would have been considered obvious to one of ordinary skill in the art.
Regarding claim 16, Jang in view of Kamuro discloses all of the claim limitations except the human operator turns said top roller to feed additional portions of said pipe liner to said assist system. Harrington teaches the human operator turns the top roller (drum 35) via a crank to feed additional portions of said pipe liner to the assist system (col. 9, lines 26 - 27; col. 11, lines 12 - 19). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the feeding step performed by a human operator as taught by Harrington to allow for more precise control over the feeding process and to prevent disruption in the feeding of the liner due to computer malfunction.
Regarding claim 17, Jang in view of Kamuro discloses all of the claim limitations except the air pressure is controlled manually. Harrington teaches air pressure is controlled manually (by a first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/22/2021